Citation Nr: 0014566	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-15 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an injury to both 
eyes.

2.  Entitlement to a permanent and total disability rating 
for pension purposes, to include the issue of whether the 
veteran has basic eligibility.


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



REMAND

The veteran had active military service from February 1961 to 
May 1962 and had unverified service in the Alabama Army 
National Guard.  

Contentions in this case involve a claim for an injury to the 
veteran's eyes during active duty for training in the Alabama 
Army National Guard and for a permanent and total disability 
for pension purposes.  

The veteran has applied for nonservice connected pension 
based on permanent and total disability pursuant to 38 
U.S.C.A. § 1521 (West 1991).  Eligibility depends on meeting 
two tests: service during a period of war, and permanent and 
total disability.  The RO does not appear to have considered 
or adjudicated the preliminary issue of whether the veteran 
is a veteran of a period of war.  The Board notes that his 
verified period of service is from February 1961 to May 1962 
and that his DD214 indicates foreign service in Europe.  The 
Board has found no evidence of service in Vietnam during this 
period.  Whether the veteran has basic eligibility for 
pension should be determined by the RO.  See 38 C.F.R. 
§ 3.2(f) (1999).

As to the first issue, although there is letter from an Army 
National Guard support services specialist indicating that 
the veteran sustained an injury to his eyes during active 
duty for training from July 26 to August 9, 1980, there are 
no National Guard service records confirming the dates of the 
veteran's active duty for training and no contemporaneous 
medical records which might possibly support his claim.  The 
veteran states that the accident occurred during training at 
Fort Rucker.  Since these records may well be important to 
the veteran's claim, the RO should make every effort to 
obtain them.  

Therefore, since further development of the case is 
necessary, this case is REMANDED for the following actions:

1.  Ask the appropriate custodian of 
records for complete verification of the 
veteran's periods of active duty, active 
duty for training, and inactive duty 
training with the Alabama Army National 
Guard.  Document all efforts and 
associate all responses with the claims 
file.

2.  Ask the veteran to provide the 
specific date, to the best of his memory, 
on which he was injured at Fort Rucker 
during National Guard training and to 
list all treatment for eye problems he 
has had at VA facilities since that time.  
This information should include the dates 
of treatment for each VA facility.  After 
receipt of this information, request 
Alabama National Guard service and 
medical records pertaining to the veteran 
and associate them with the claims file.  
Obtain VA treatment records pertaining to 
the veteran from VA facilities, to 
include Battle Creek and Chattanooga, and 
any other facility listed by the veteran.  
Associate any records obtained with the 
claims file and document all attempts to 
obtain this information.  

3.  Ask the veteran to provide the names, 
addresses, and dates of treatment of any 
private health-care providers who may 
have treated him for an eye problem since 
the date of the accident at Fort Rucker 
or for glaucoma.  After receipt of the 
information and appropriate releases from 
the veteran, the RO should request any 
such records and associate them with the 
claims file.  Tell the veteran that he 
may, if he prefers, submit those 
treatment records himself.  Give him an 
appropriate period of time to either 
submit the records or provide appropriate 
releases.  If any request by the RO for 
private treatment records is 
unsuccessful, notify the veteran so that 
he may present the records himself, in 
keeping with his ultimate responsibility 
to submit evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (1999).  

4.  Adjudicate the issue of whether the 
veteran has basic eligibility for 
nonservice connected pension.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.2(f).  If 
the determination is adverse to the 
veteran, notify him and give him an 
appropriate period to respond.

When the requested development has been completed, the case 
should again be reviewed and readjudicated by the RO.  If any 
issue on appeal remains denied, the case then should be 
returned to the Board after compliance with the provisions 
for processing appeals, including the issuance of a 
supplemental statement of the case and provision of the 
applicable time period for response.

The purpose of this REMAND is to obtain additional 
information and to accord due process.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


